Citation Nr: 0031776	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  98-13 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

Entitlement to an effective date previous to June 30, 1997, 
for the assignment of an increased disability evaluation for 
chronic lumbosacral strain.

Entitlement to an increased evaluation for chronic 
lumbosacral strain, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran had active service from May 1970 to January 1981.

This appeal originally arose from an October 1997 rating 
decision which continued a non-compensable disability 
evaluation for chronic lumbosacral strain.  This appeal also 
arose from an April 1999 rating decision which increased the 
disability evaluation for the veteran's chronic lumbosacral 
strain to 10 percent, effective from June 30, 1997.

The veteran, in his April 1999 and March 2000 statements, as 
well as at his hearing on appeal, has raised questions with 
respect to the rating decision in April 1985 which reduced 
the disability evaluation for chronic lumbosacral strain from 
10 percent to noncompensable.  These questions are referred 
to the originating agency for appropriate response.


FINDINGS OF FACT

1.  On June 30, 1997, the originating agency received a 
statement from the veteran requesting an increased disability 
evaluation for his service-connected low back disability.

2.  The assignment of an increased disability evaluation for 
the veteran's chronic lumbosacral strain was made effective 
June 30, 1997.

3.  The current manifestations of the veteran's chronic 
lumbosacral strain include muscle spasm and guarding on the 
left side, weak muscular strength and pain on forward and 
lateral flexion of the lumbar spine.


CONCLUSIONS OF LAW

1.  An effective date earlier than June 30, 1997, for an 
increased disability evaluation for the veteran's chronic 
lumbosacral strain is not for assignment.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991); 38 C.F.R. § 3.400 (2000).

2.  A disability evaluation of 20 percent for chronic 
lumbosacral strain is for assignment.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § Part 4, Code 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an effective date previous to June 30, 
1997, for the assignment of an increased disability 
evaluation for chronic lumbosacral strain as well as an 
increased evaluation for chronic lumbosacral strain.  The 
relevant facts in this case are not in dispute.  The 
veteran's original claim for service connection for chronic 
lumbosacral strain was received in January 1981.

In a May 1981 rating decision, the veteran was granted 
service connection for chronic lumbosacral strain and a 10 
percent disability evaluation assigned, effective from 
January 1981.  The record shows that the payment of 
compensation was suspended after it was found that he had 
failed to report for a July 1984 Department of Veterans 
Affairs (VA) medical examination and, after a February 1985 
medical examination, in an April 1985 rating decision the 
disability evaluation for the veteran's chronic lumbosacral 
strain was reduced from 10 percent to noncompensable, 
effective in July 1984.

The noncompensable disability evaluation remained in effect 
when a statement was received from the veteran on June 30, 
1997.  In that statement he indicated that he was filing a 
claim for an increase in compensation due to increased 
severity of his service-connected low back disability.  
Submitted with the veteran's statement were an April 1997 
magnetic resonance imaging report (MRI), May 1997 treatment 
records from Sunrise Hospital and Medical Center, and a May 
1997 report of examination by Steven W. Agata, M.D.

Dr. Agata reported that the veteran's chief complaint was 
severe left leg pain and numbness in the foot and it was 
indicated that these problems that all began in August 1996 
with a motor vehicle accident.  It was noted that the April 
1997 MRI showed a large herniated disc, left L5-S1, with an 
extruded fragment causing marked thecal sac and S1 nerve root 
compression.  The assessment was ten months of progressively 
severe left lumbar radiculopathy.  The May 1997 hospital 
records show that a left L5-S1 lumbar microdiskectomy was 
performed.

A VA spine examination of the veteran was conducted in 
September 1997.  At this time the veteran related that he 
continued to have constant lower back pain and it was 
reported that this was accompanied by numbness which extended 
from the left hip to the left foot, most notably from the 
knee to the foot with the entire foot being numb.  He used 
orthotics occasionally since surgery, especially when he was 
going to do any bending.

On examination, the veteran had tenderness along a scar 
approximately eight to ten centimeters of the mid-lumbar 
spine.  He had tenderness at the lumbosacral joint and in the 
left paraspinalis muscle with muscle spasm and guarding on 
the left side.  Muscular strength was weak on gravity testing 
and against resistance.  Supine straight leg raising was 50 
degrees bilaterally with most pain noted on the left side of 
his lower back.  Ely's and Goldthwaite's signs were negative 
bilaterally.

The range of motion of the lumbar spine included forward 
flexion to 65 degrees, backward extension to 30 degrees, 
lateral flexion to 40 degrees, bilaterally, and rotation to 
35 degrees, bilaterally.  He had a pain of an intensity of 
eight to nine on flexion and of a lesser pain intensity on 
the other motions.  The diagnoses included degenerative 
joint/disc disease, lumbosacral spine, with left sciatic 
radiculopathy, status post laminectomy, diskectomy with 
residual lumbosacral and sciatic pain.

VA outpatient treatment records covering the period from 
February to August 1998 show that the veteran was seen for 
complaints of low back pain with sciatica and for benign 
prostatic hypertrophy in February and again complained of 
chronic low back pain in August 1998.

A hearing on appeal was conducted in December 1998.  At this 
time the veteran gave detailed testimony in support of his 
claim.  He related that the numbness of the left lower 
extremity began many years before his 1996 car accident and 
that his neck, not his low back, was injured in the accident.

An August 1996 record from Sunrise Mountainview Hospital, 
received in March 1999, shows that the veteran reported that 
he was in an auto accident and that his neck snapped forward.  
The impression following examination was cervical strain.

I. Earlier Effective Date

38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 provide, in 
pertinent part, that the effective date of an award based on 
a claim for increase of compensation will be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year from such date, otherwise, the date of 
receipt of the claim.

Pursuant to  Harper v. Brown, 10 Vet. App. 125 (1997), where 
it is factually ascertainable that an increase in disability 
occurred within one year previous to the date the claim was 
received, the effective date of increase in compensation will 
be the date that it became factually ascertainable that the 
increase had occurred.  Where it is not factually 
ascertainable that there was increase in disability within 
one year previous to the date the claim was received, the 
earliest possible effective date is the date the claim was 
received.
The medical record covering the one year period previous to 
the receipt, in June 1997, of the veteran's claim for an 
increase in compensation, includes the April 1997 MRI, the 
May 1997 treatment records from Sunrise Hospital and Medical 
Center, and the May 1997 report of examination by Dr. Agata.

The medical findings made in April and May 1997 show that, 
within the one year period previous to the receipt of the 
veteran's June 1997 claim for an increase in compensation, he 
required treatment for a herniated disc, a disability for 
which service connection is not in effect.  The medical 
evidence does not include any indication of treatment for the 
veteran's service-connected chronic lumbosacral strain.  
Based upon the above medical evidence, it can not be 
concluded that it was factually ascertainable that an 
increase in disability, warranting the grant of an increased 
disability evaluation for chronic lumbosacral strain, had 
occurred within one year previous to the date the claim was 
received.

The veteran contends, including in testimony offered at a 
December 1998 hearing on appeal, that his chronic lumbosacral 
strain had been causing him problems that warranted the 
assignment of an increased disability evaluation for a number 
of years preceding his June 1997 claim.  However, the Board 
finds that, as it was not factually ascertainable that an 
increase in disability had occurred within one year previous 
to the date the June 1997 claim for an increase was received, 
the relevant statute and regulation states that the effective 
date shall not be earlier than the date of receipt of claim.

Accordingly, the June 30, 1997, effective date for the 
assignment of an increased disability evaluation for chronic 
lumbosacral strain which was assigned by the originating 
agency was correct.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
The evidence is not so evenly balanced on any material issue 
that the benefit of the doubt is properly for application.  
38 U.S.C.A. § 5107.


II. Increased Evaluation

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(2000) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the service medical records and all other evidence of record 
pertaining to the history of the disability in question have 
been reviewed.  Nothing in the record suggests that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, this case presents no evidentiary 
considerations which would warrant an exposition of the 
clinical histories and findings pertaining to this 
disability.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  With respect to the veteran's chronic lumbosacral 
strain, the veteran is currently being rated under Diagnostic 
Code 5295 for lumbosacral strain and is receiving a 10 
percent disability evaluation.  A 10 percent disability 
evaluation is for assignment where there is characteristic 
pain on motion and a 20 percent disability evaluation is 
assignable with muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in a standing position.

When the veteran was examined in September 1997, there was 
tenderness at the lumbosacral joint and in the left 
paraspinalis muscle with muscle spasm and guarding on the 
left side.  Moreover, the muscular strength was found to be 
weak both on gravity testing and against resistance.  
Although forward flexion of lumbar spine was to 65 degrees 
and lateral flexion was to 40 degrees bilaterally, it was 
noted that he had a pain of an intensity of eight to nine on 
flexion and of a lesser pain intensity on the other motions.

As it can not be affirmatively determined that the current 
manifestations are solely the result of the veteran's non-
service connected herniated disc, the benefit of the doubt is 
for application.  Applying the applicable case law, statutes 
and regulations to the particular facts of this case, the 
Board finds that a 20 percent disability evaluation for the 
veteran's chronic lumbosacral strain is appropriate.  38 
U.S.C.A. § 1155; 38 C.F.R. § Part 4, Code 5295.  In reaching 
its decision, the Board has considered the complete history 
of the disability in question as well as the current clinical 
manifestations and the effect the disability may have on the 
earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).

ORDER

Entitlement to an increased evaluation of 20 percent for 
chronic lumbosacral strain is granted.  To this extent the 
veteran's appeal is granted, subject to the law and 
regulations governing the payment of monetary benefits.

Entitlement to an effective date previous to June 30, 1997, 
for the assignment of an increased disability evaluation for 
chronic lumbosacral strain is denied.



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 8 -


- 8 -


